Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process of making aromatic hydrocarbons by hydrocracking a polymer containing aromatic rings by reacting the polymers dispersed in a solvent with hydrogen in the presence of a catalyst containing Ru and a carrier such as ZrO2 as recited in claim 1. The closest art of record - Venkatesh et al (6,184,430) - discloses a process of cracking a feedstock is principally chains of at least 20 carbon atoms in the presence of a catalyst containing metals including Pt, Ni, Pd, Rh, Ir, Ru, (Mn and Fe) and a metal oxide including ZrO2, TiO2, HfO2 and SnO2 (the abstract; col. 2, lines 24-45; tables). In a brief disclosure on column 10, lines 42-45, Venkatesh discloses polystyrene could be hydrocracked at as low as 300oC over a SZPt0.5 catalyst (Pt/ZrO2/SO4) to produce C1-5 alkylsubstituted aromatics and bicyclic compounds (table 13). However, Venkatesh does not disclose anywhere the polymer is dispersed in a solvent. Venkatesh does not disclose using specifically Ru instead of preferred Pt or Ni (tables; col. 13, lines 9-29). While Venkatesh prefers using Pt and Ni, applicants discloses in the specification, namely examples and table 1, a process operated in the presence of a solvent and a catalyst containing Ru produces higher yields of aromatic hydrocarbon when compared with a process operated in the presence of a solvent and a catalyst containing other metals such as Ni and Pt. Unexpected results are not disclosed by Venkatesh.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUAN D DANG/Primary Examiner, Art Unit 1772